IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

               ___________________________________

                           No. 97-20412
                        (Summary Calendar)
               ___________________________________

LEE SCHAM; J. CHARLES WHITEFIELD,

                                                          Plaintiffs,

LEE SCHAM,

                                             Plaintiff-Appellant,

RANDALL L. KALLINEN,

                                                     Movant-Appellant,

                             versus

DISTRICT COURTS TRYING CRIMINAL
CASES, HARRIS COUNTY TEXAS;
DOUG SHAVER, Administrative Judge;
GEORGE H. GODWIN; Judge; BRIAN RAINS,
Judge; CAROL DAVIES, Judge; WILLIAM
T. HARMON, Judge; MICHAEL WILKINSON,
Judge; DEBBIE MANTOOTH, Judge;
JEANNINE BARR, Judge; JAY W. BURNETT,
Judge; JAN KROCKER, Judge; H. LON
HARPER, Judge; DENISE COLLINS,
Judge; MICHAEL T. MCSPADDEN, Judge;
TED POE, Judge; JOE KEGANS, Judge;
MARY LOU KEEL, Judge; W. R. VOIGHT,
Judge; DOUG SHAVER, Judge; JIM
WALLACE, Judge; JIM BARR, Judge;
MARY BACON, Judge; CAPRICE COSPER,
Judge; LUPE SALINAS, Judge,

                                             Defendants-Appellees.

        _________________________________________________

          Appeals from the United States District Court
                for the Southern District of Texas
        _________________________________________________
                          August 7, 1998
Before WIENER, BARKSDALE, AND EMILIO M. GARZA, Circuit Judges.
WIENER, Circuit Judge:



      In this civil rights action, Plaintiff-Appellant Lee Scham and

his attorney before the district court, Movant-Appellant Randall L.

Kallinen (collectively, “appellants”), appeal that court’s denial

of their application for attorneys’ fees.             Finding that the court

did not abuse its discretion in denying fees, we affirm.

                                        I

                           FACTS AND PROCEEDINGS

      In 1989, the administrative judge for the criminal district

courts of Harris County, Texas, issued an order prohibiting the

Harris County district clerk and sheriff from disclosing the

“street addresses or telephone numbers of any defendant in any case

[pending in the courts] until an attorney is hired by the defendant

or   an   attorney   is   appointed     by   the   court   to   represent    said

defendant.”      This     order   was   designed     to    limit   direct    mail

solicitation     from     criminal      defense     attorneys      to   criminal

defendants.     Scham, a criminal defense attorney practicing in

Harris County, filed suit in federal court pursuant to 42 U.S.C. §

1983 against the Harris County district courts trying criminal

cases and twenty-two criminal judges (collectively, “appellees”),

seeking an injunction prohibiting enforcement of the order.                    He

alleged that the order violated his First Amendment right to free

speech and his substantive and procedural due process rights and

right to equal protection under the Fourteenth Amendment.                   Scham

                                        2
also raised a supplemental state law claim for violation of the

Texas Open Records Act.1

     The district court granted summary judgment in favor of Scham,

holding that appellees did not have authority under Texas state law

to issue the order, i.e., that their actions were ultra vires, and

that the order was therefore void.           The court noted that Scham had

a federal constitutional right not to be deprived of information

based on a void order, but specifically avoided ruling on his

federal civil rights claims, concluding that federal court doctrine

required that it rule first on the dispositive state law claim.

The court issued a permanent injunction against enforcement of the

order.

     Scham subsequently filed a Bill of Costs and Motion for

Attorneys’      Fees   pursuant   to    42   U.S.C.   §   1988,    seeking   over

$624,000.       Without articulating its reason, the district court

denied the application for fees in its entirety.                  The court also

denied       Scham’s   motion     for    reconsideration,         seeking    over

$20,000,000, and his request for findings of fact and conclusions

of law.      This appeal followed.

                                        II

                                   ANALYSIS

A.   Standard of Review

     We review a district court’s denial of attorneys’ fees for an

         1
          Tex. Rev. Civ. Stat. Ann. art. 6252-17(a) (Vernon Supp.
1990).

                                        3
abuse of discretion.2        Underlying factual determinations, such as

whether a party is a “prevailing party,” are reviewable only for

clear error.3

B.   Applicable Law

     The Civil Rights Attorneys’ Fees Act provides that “[i]n any

action or proceeding to enforce a provision of [42 U.S.C. § 1983],

the court, in its discretion, may allow the prevailing party, other

than the United States, a reasonable attorney’s fee as part of the

costs.”4       “To attain prevailing party status the plaintiff must

show (1) the goals of the lawsuit were achieved, and (2) the suit

caused the defendants to remedy the [defendants’ behavior].”5 Once

the plaintiff has established his status as a “prevailing party,”

a district court’s discretion to deny attorney’s fees and costs is

“extremely narrow.”6         “Absent special circumstances that would

render such an award unjust, a prevailing plaintiff should be

awarded § 1988 fees ‘as a matter of course.’”7

     Appellees maintain that Scham is not a prevailing party for

purposes of § 1988.     First, they argue that fees are not warranted,


     2
         Cooper v. Pentecost, 77 F.3d 829, 831 (5th Cir. 1996).
     3
         Id.
     4
         42 U.S.C. § 1988.
     5
         Watkins v. Fordice, 7 F.3d 453, 456 (5th Cir. 1993).
     6
         Espino v. Besteiro, 708 F.2d 1002, 1005 (5th Cir. 1983).
     7
     Id. (quoting Gates v. Collier, 616 F.2d 1268, 1275 (5th Cir.
1980)) (emphasis in original).

                                      4
as the district court granted summary judgment on the narrow state

law ground that appellees’ actions were ultra vires.              Accordingly,

they submit, Scham did not succeed on any federal claim.8                 Next,

appellees assert that Scham’s success was only limited, and thus

does not justify an award of fees:              “[A] technical victory may be

so insignificant . . . as to be insufficient to support prevailing

party status.”9

     We       find   both   these   arguments    unavailing.     “A   plaintiff

prevails if the relief obtained, through judgment or settlement,

materially alters the defendants’ behavior in a way directly

benefitting the plaintiff.”10         In this case, Scham’s suit satisfied

both prongs of the test for a prevailing party:                (1) the goal of

the lawsuit —— a permanent injunction prohibiting the enforcement

of the order —— was achieved; and (2) the lawsuit caused the

appellees to alter their behavior. Furthermore, we have previously

held that a plaintiff may be deemed a prevailing party if he

prevails on a supplemental state law claim which arises from a

common nucleus of fact with his federal constitutional claims, if

          8
       In his motion for summary judgment, Scham did argue that
appellees were without authority to issue the order. Appellees
insist, however, that whereas Scham made this assertion in
furtherance of his federal claims, the district court granted
summary judgment on state law grounds —— thus depriving Scham of
prevailing party status. Scham never mentioned his supplemental
Texas Open Records Act claim in his summary judgment motion.
    9
     Texas State Teachers Assoc. v. Garland Indep. Sch. Dist., 489
U.S. 782, 792 (1989).
     10
          Watkins, 7 F.3d at 456.

                                         5
the court chooses to avoid ruling on the constitutional issues.11

As such, appellants are entitled to attorneys’ fees pursuant to §

1988 unless there are special circumstances dictating the denial of

fees.

     We conclude there are special circumstances that justify the

district court’s denial of fees in this case.    Other circuits have

held that “a district court may, in its discretion, deny a request

for attorneys’ fees in its entirety when the request, submitted

pursuant to 42 U.S.C. § 1988, is so excessive it ‘shock[s] the

conscience of the court.’”12    We find the reasoning of the Seventh

Circuit particularly persuasive in this context:

     If, as appellant argues, the court were required to award
     a reasonable fee when an outrageously unreasonable one
     has been asked for, claimants would be encouraged to make
     unreasonable demands, knowing that the only unfavorable
     consequence of such conduct would be reduction of their
     fee to what they should have asked for in the first
     place. To discourage such greed a severer reaction is
     needful.13

     This case presents just such a situation.    It is well-settled

that the party seeking attorneys’ fees bears the burden of proving




        11
       Williams v. Thomas, 692 F.2d 1032, 1036 (5th Cir. 1982),
cert. denied, 462 U.S. 1133 (1983).
        12
       Fair Housing Council v. Landow, 999 F.2d 92, 96 (4th      Cir.
1993) (quoting Sun Publ’g Co. v. Mecklenburg News, Inc., 823     F.2d
818, 819 (4th Cir. 1987)); see also Lewis v. Kendrick, 944       F.2d
949, 957-58 (1st Cir. 1991); Brown v. Stackler, 612 F.2d 1057,   1059
(7th Cir. 1980).
     13
          Brown, 612 F.2d at 1059.

                                     6
the reasonableness of his requested fee award,14 and that he may not

be   compensated       for   time   that       is   excessive,   duplicative,   or

inadequately documented.15          During the short, one-year pendency of

this case, discovery was limited, and there were no meetings of the

parties or attorneys, no settlement negotiations, no mediation, no

court appearances, and no trial.                    The facts were stipulated.

Nevertheless, appellants seek compensation for over 936 hours of

work.        This includes such excessive entries16 as (1) 24.3 hours for

the open records claim which Scham pleaded in his complaint but

never mentioned in his motion for summary judgment and apparently

abandoned; (2) 9.7 hours and the cost of an investigator for

service on the Texas Attorney General, who was not a party to the

suit and was not yet representing appellees, even though Tex. Civ.

Prac. & Rem. Code § 30.004 provides that notice upon the attorney

general requires only that “a copy of the petition shall be mailed

to the attorney general at the attorney general’s office in Austin,

Texas, by United States Postal Service certified mail, return

receipt requested;” and (3) 2.5 hours on a one page joint motion

for Kallinen to proceed pro hac vice which was later withdrawn when

he was admitted to the district court.

      14
           Von Clark v. Butler, 916 F.2d 255, 259 (5th Cir. 1990).
      15
           Watkins, 7 F.3d at 457.
        16
       Appellant Kallinen submitted only daily totals of his time
spent on this case, failing to break down those totals by task. As
such, in most instances it is impossible to ascertain how much time
he spent working on any individual aspect of the case.

                                           7
     Furthermore, although the relevant market for purposes of

determining the prevailing rate to be paid in a fee award is the

community in which the district court sits,17 appellant Kallinen

made no effort to show what his services are worth in Houston, and

in fact provided no resume or other evidence of his experience.18

The evidence submitted by appellees shows that the usual rate for

a solo practitioner with two years or less experience is $100

according to the State Bar of Texas 1995 Attorney Billing &

Compensation Survey Hourly Rate Report.    Nevertheless, appellants

seek an award of $375 an hour, with an enhancement to $750 an hour,

for a lawsuit that was filed when counsel had only been licensed

one year.19    This sum is so clearly excessive that it “shocks the

    17
     Alberti v. Klevenhagen, 896 F.2d 927, 931 (5th Cir.), vacated
in part on other grounds, 903 F.2d 352 (5th Cir. 1990).
     18
      The only evidence submitted by Kallinen regarding his legal
experience or a reasonable hourly rate was a single affidavit by an
attorney with whom he had worked, averring that Kallinen’s work was
above average and merited $350 per hour.
          19
         In their application for fees to the district court,
appellants attempted to justify their steep hourly rate according
to the factors we articulated in Johnson v. Georgia Highway
Express, Inc., 488 F.2d 714 (5th Cir. 1974).         These factors
include:   (1) the time and labor required; (2) the novelty and
difficulty of the questions; (3) the skill requisite to perform the
legal service properly; (4) the preclusion of other employment by
the attorney resulting from acceptance of the case; (5) the
customary fee; (6) whether the fee is fixed or contingent; (7) time
limitations imposed by the client or the circumstances; (8) the
amount involved and the results obtained; (9) the experience,
reputation, and ability of the attorneys; (10) the undesirability
of the case; (11) the nature and length of the professional
relationship with the client; and (12) awards in similar cases.
Id. at 717-19. In particular, appellants stress that this case was
highly undesirable, as it required Kallinen to sue twenty-two

                                  8
conscience” of the court.

     We realize that the district court’s remedy here is extreme,

but we are reluctant to reverse inasmuch as doing so would serve to

condone and encourage such outrageous petitions.                     As the Fourth

Circuit has reasoned, appellants in this case

     intended to submit an outrageously excessive fee petition
     in the hope that the district court would at least award
     some, preferably high, percentage of the requested fees.
     We believe Congress did not intend to foster such
     gamesmanship when it enacted the Civil Rights Attorney’s
     Fees Act of 1976. Rather, the clear intent of Congress
     was to provide reasonable fees to prevailing parties.
     Our decision today seeks to further that purpose by
     encouraging attorneys at the outset to request only
     reasonable fees and to provide the necessary assistance
     to the district court for determining a reasonable fee.20

As such, we hold that the district court did not abuse its

discretion      in   denying    attorneys’          fees     under   the   special

circumstances presented by this case.               Nevertheless, we once again

caution district courts that “[t]o avoid the risk of remand the

district     court   should    explain       with    a     reasonable   degree   of

specificity the findings and reasons”21 upon which an award of


sitting judges in the jurisdiction where he practices law.
Appellants also point out that Kallinen was forced to turn down
other profitable employment to prosecute the case, and emphasize
their high level of success. Moreover, they assert that inasmuch
as many criminal defendants will now use attorneys they learn about
through direct mail solicitation instead of relying on court-
appointed counsel, their suit saved the state of Texas millions of
dollars. On appeal, however, they raise none of these arguments,
but rather insist that the sole issue is whether they are entitled
to fees at all, not the quantum of those fees.
     20
          Landow, 999 F.2d at 98.
     21
          Von Clark, 916 F.2d at 258.

                                         9
attorneys’ fees —— or the denial of such an award —— is based.

                               III

                            CONCLUSION

     For the foregoing reasons, we hold that the district court did

not abuse its discretion in denying attorneys’ fees and costs to

appellants. Accordingly, the judgment of the district court is, in

all respects,

AFFIRMED.




                                10